Citation Nr: 1544964	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the claim on appeal in both September 2014 and June 2015 for further development.  The claim has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran received two separate audiograms upon entry into service.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); however, since November 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The hearing acuity results from the Veteran's September 1967 audiograms have been converted from ASA to ISO-ANSI standards and are as follows:

Hertz

500
1000
2000
3000
4000
9/5/1967
R
40
20
15
15
10

L
20
5
15
5
0
9/21/1967
R
15
10
10
5
5

L
25
15
15
10
45

The Board most recently remanded the claim for service connection for a right ear hearing loss disability in June 2015.  At that time, the Board noted that an October 2014 VA audiology examination was inadequate because it failed to consider the Veteran's September 21, 1967 in-service audiogram that showed significantly better hearing acuity at all frequencies than what was shown on the Veteran's September 5, 1967 entrance examination audiogram.  The Board also noted that the October 2014 VA examiner did not address whether the Veteran's right ear hearing loss disability, noted in the September 5, 1967 entrance examination, was aggravated during service beyond the normal progression of the disease.  

On remand, the October 2014 VA examiner was asked to render an opinion as to whether the Veteran's hearing loss underwent an increase in disability during service, and if so, whether the increase in disability was clearly and unmistakably due to the national progress of the disease.  In providing that opinion, the examiner was asked to specifically consider the September 21, 1967 audiogram results.
The Board also instructed the examiner to address the Veteran's contention made during an October 1970 VA examination that he had right ear hearing problems, specifically ringing, that began in-service due to exposure to loud noises.

Unfortunately, the July 2015 addendum opinion provided by the October 2014 VA audiologist is incomplete.  The examiner failed to clearly identify whether the Veteran had an established right ear hearing loss disability upon entry into service, and, if so, whether that disability underwent an increase during service that was clearly and unmistakably due to the natural progression of the disease.  Second, while the examiner opined that the September 5, 1967, hearing acuity test may have been erroneous, the examiner failed to render an opinion as to whether the Veteran's claimed right ear hearing loss disability was incurred during service in light of the Veteran's testimony as to the in-service onset and continuation of symptomatology. 

The Board also notes that the evidence of record has raised a claim of right ear hearing disability as secondary to the Veteran's service-connected tinnitus, but no VA medical opinion has been rendered as to that claim.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. § 3.310 (2015);  Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

3.  Schedule the Veteran for a VA examination conducted by a medical provider, other than the October 2014 and June 2015 VA audiologist, who is skilled in the diagnosis and treatment of hearing loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  Based on the examination results and a review of the record, the examiner should provide the following information and opinions:

(a).  The examiner should provide an opinion as to whether a right ear hearing loss disability clearly and unmistakably existed prior to the Veteran's entry into service.  The examiner should specifically discuss if there is any reason to question the validity of the entrance examinations, to include a comparison of the results from the in-service examinations dated September 5, 1967 and September 21, 1967.  In providing this opinion, the examiner is requested to specifically address the October 2014 VA audiologist's finding that the September 5, 1697 hearing acuity results were the result of a temporary condition rather than an active right ear hearing loss disability.

(b).  If the examiner determines that a right ear hearing loss disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting right ear hearing loss disability did not increase in severity during service.

(c).  If a preexisting right ear hearing loss disability underwent an increase in disability during service, was the increase in disability beyond the natural progression of the disease?  The examiner should discuss the results from the service entrance examinations with the August 1970 separation examination audiogram and the October 1970 VA examination audiogram results.

(d).  If the examiner determines the bilateral hearing loss did not preexist service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss was incurred in service or is due to noise exposure in service.  The examiner must consider the Veteran's report of in-service onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(e).  If the examiner concludes that a bilateral hearing loss did not preexist service, and that it is less likely than not that the Veteran's right ear hearing loss was incurred in service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss disability was either caused, or aggravated by the Veteran's service-connected tinnitus.  

A clear rationale for all opinions expressed should be provided.  The rationale must reconcile the October 2014 and July 2015 VA audiology evaluations of record.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).

